854 F.2d 1317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Foster STANTON, Petitioner-Appellant,v.Linwood V. STEPHENSON, Attorney General of North Carolina,Respondents- Appellees.
No. 88-7610.
United States Court of Appeals, Fourth Circuit.
Submitted May 26, 1988.Decided July 28, 1988.

William Foster Stanton, appellant pro se.
Richard Norwood League, Office of the Attorney General of North Carolina, for appellees.
Before JAMES DICKSON PHILLIPS, MURNAGHAN, and ERVIN, Circuit Judges.
PER CURIAM:


1
William Foster Stanton seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause and dismiss the appeal on the reasoning of the district court.  Stanton v. Stephenson, C/A No. 87-279-HC (E.D.N.C. March 11, 1988).  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
DISMISSED.